DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 12/27/2021.
2. 	Claims 1, 2, 5-7, 9-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-7, 9-32
Claims 1, 2, 5-7, 9-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims recite the steps of – receiving a request for registering domain including domain address and digital asset information including copyright 
The dependent claims merely limit the abstract idea to – types of copyright coins, allocating copyright coins using node servers, checking and issuing copyright coins based on work investment information, types of retention information, request for remittance of digital coins, request for sale of cryptocurrency wallet if market price is greater than predetermined value, request for remittance of digital coins, transmit coin issuance to an intermediary, supply product sale information to a seller through intermediary, calculating and providing settlement amount, comparing and restricting sale if sale amount is greater than total limit, canceling restriction on supply product selection, restricting purchaser payment when seller deposit is less than reference amount – that are similar to Commercial or Legal Interactions as in third party guaranty (buySAFE); placing a trade (Trading Technologies); financing for purchasing a product (Credit Acceptance), local processing of payments for remotely purchased goods (Inventor Holdings); evaluating loan financing (Mortgage Grader), mitigating settlement risk (Alice).
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity

Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional elements recited in the claims, beyond the abstract idea, are: registry server, node server, payment management server, web server, and transaction intermediation server.  Based on Pages 25-26 of the Specification, the servers appear to be generic computers.  
Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem. See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.”).
Thus, they do not contain limitations that are indicative of integration into a practical application.  Instead, they do not amount to significantly more than instructions for – a registering domain address and digital asset information containing cryptocurrency in which transaction records of digital copyright coins are encrypted to a blockchain – using generic components.

Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using a generic payment unit and mobile device to perform the steps of – receiving a request for registering domain including domain address and digital asset information including copyright digital coins encrypted transaction records and API key value for cryptocurrency wallet; sending domain entity registration to registry server; receiving a request for issuance of copyright coins; issuing copyright coins; sending request for recording copyright coins to one or more node servers; issuing copyright coins; allocating the issued copyright coins to client of domain owner – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.

Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
The previous 103 rejection has been withdrawn based on amendments and arguments filed 12/27/2021.
101
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that independent claims 1 and 31 are not simply directed towards a mental process and/or mathematical concepts and that the steps of issuing and allocating cryptocurrency are not mathematical concepts that can simply be performed in a human mind.
Examiner respectfully disagrees.

With respect to Applicant’s argument that the claimed steps cannot be performed in the mind, Examiner points out that courts have consistently held that have repeatedly made clear that merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract.  Mere automation of fundamental economic practices and mental steps on generic computers does not make those concepts patent eligible without additional elements that improve computer technology, recite a machine that is integral to the claim, or effect a transformation.  Such features are lacking here.  
Claims 1 and 31 simple recite the concept of recording domain address, sending copyright registration request, issuing copyright coins and allocating copyright coins to blockchain nodes. This is no more than conceptual advice recording and processing copyright registration for domains.  In other words, the claims merely consist of instructions to implement the above concepts on a generic blockchain. Blockchain has already been invented by the eponymous Satoshi Nakamoto.  A blockchain is nothing but a distributed database.  See, e.g., BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1286-88 (Fed. Cir. 2018) (indexing data into a database as parameterized items based on summary comparison information about the parameters and values selected .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693